Case 6:20-cv-00711-MK Document 1-1 Filed 04/30/20 Page 1of11

EXHIBIT “A”
4/29/2020 Case 6:20-ttPSO OMI chChAIR. cours Pnery{PabliEA coPS# Eng IOS BERD asp P Gepelly 33 P3041 0

at Search Menu Search Civil, Family, Pro i ¢

  

REGISTER OF ACTIONS
CASE No. 20C V15788

Valley Equipment Company, Inc vs 1st Source Bank Case Type: Contract
Date Filed: 04/20/2020

Location: Marion

Op 6) 6 6 6

 

Party INFORMATION

Attorneys
Defendant 1st Source Bank
100 N Michigan St.
South Bend, IN 46601

Plaintiff Valley Equipment Company, Inc JOHN S RAZOR
PO BOX 7138 Retained
SALEM, OR 97303 503 362-5600(W)

 

EVENTS & ORDERS OF THE COURT

OTHER EVENTS AND HEARINGS

04/20/2020] Complaint
Created: 04/21/2020 1:07 PM
04/20/2020] Service
1st Source Bank Unserved
Created: 04/21/2020 1:07 PM
04/21/2020] Assignment - Trial Judge (Judicial Officer: Burton, Claudia M )
emailed atty 4/22
Created: 04/21/2020 3:03 PM

 

 

FINANCIAL INFORMATION

Plaintiff Valley Equipment Company, Inc

Total Financial Assessment 884.00
Total Payments and Credits 884.00
Balance Due as of 04/29/2020 0.00

04/21/2020| Transaction Assessment 884.00
04/21/2020] xWeb Accessed eFile Receipt # 2020-303846 Valley Equipment Company, Inc (884.00)

https://publicaccess.courts.oregon.gov/PublicAccessL ogin/CaseDetail.aspx?CaselD=3233001 0 41
The Law Office of John S. Razor

 

PO. Box 7138 Salem, OR 97303
2-5600 John@JohnRazor.com

(503)36

23

24

25

26

27

Case 6:20-cv-00711-MK PB@UANQHR 8-53 AMed 04/30/20 Page 3 of 11
20CV15788

IN THE CIRCUIT COURT OF THE STATE OF OREGON

FOR THE COUNTY OF MARION
VALLEY EQUIPMENT COMPANY, INC. an ) No. 20CV15788
Oregon corporation, )
) COMPLAINT
Plaintiff, ) (Breach of Contract; Intentional Interference

VS. with Economie Relations).

Filing Fee Statute: ORS 21.160(1)(d)

)

)

)

1* SOURCE BANK, an Indiana corporation, ) NOT SUBJECT TO MANDATORY ARBITRATION

)
Defendant. )

)

)

Filing Fee Amount: $884.00

 

 

 

Plaintiff, VALLEY EQUIPMENT COMPANY, INC. an Oregon corporation, by and
through its attorney, The Law Office of John S. Razor, makes this Complaint as
follows:
GENERALLY.
L,

Plaintiff, VALLEY EQUIPMENT COMPANY, INC. (hereinafter “VALLEY”
is an Oregon corporation, conducting regular and sustained business practices, and
having its principal office in Marion County, Oregon.

2

Defendant, 1° SOURCE BANK (hereinafter “1! SOURCE”) is an Indiana
corporation, with minimum contacts, and sustained business activities in Marion
County, Oregon.

Mt

Page | - Complaint
The Law Office of John S. Razor
PO. Box 7138 Salem, OR 97303

 

($033362-5600 John@JohnRazor.com

23

24

25

26

 

Case 6:20-cv-00711-MK Document1-1 Filed 04/30/20 Page 4 of 11

3.

VALLEY and 1 SOURCE entered into a Loan and Security Agreement dated
October 31", 2005, which was subsequently amended and restated by an Amended and
Restated Loan and Security Agreement dated July 1, 2011. Such Agreement, as
amended, was essentially an inventory “flooring” agreement. Under such Agreement 1“
SOURCE was the “LENDER” and VALLEY was the “BORROWER.”

4,

VALLEY maintained independent LENDER/BORROWER relationships with
another lender for its Account Receivable financing or factoring. Subsequently, i
SOURCE approached VALLEY and indicated that it could provide VALLEY with
more substantial credit limits and more favorable terms.

>.

1! SOURCE was aware of VALLEY’s existing banking relationships and in
fact required VALLEY to curtail its LENDER/BORROWER relationships with its
other existing lenders. 1 SOURCE assured VALLEY that it would provide financing
of VALLEY’s accounts receivable.

6,

VALLEY relied on 1° SOURCE’s representations concerning the promised
forthcoming accounts receivable loans. Meanwhile, again as a result of | SOURCE’s
representations and actions, VALLEY’s alternate financing was no longer available.

7;
Throughout the LENDER/BORROWER relationship between | SOURCE and

VALLEY, and leading up to the new accounts receivable lending relationship, 1“

Page 2 - Complaint
The Law Office of John S. Razor

 

PO. Box 7138 Salem, OR 97303

(503)362

-5600 John@JohnRazor.com

 

 

Case 6:20-cv-00711-MK Document 1-1 Filed 04/30/20 Page 5of11

SOURCE would promptly process VALLEY’s loan requests and documentation.
Through such actions VALLEY and 1“ SOURCE created a “Course of Dealing” and
“Course of Performance” upon which VALLEY had come to expect.
8.
Ultimately, after a prolonged and unwarranted delay in consummating the
account receivable financing, |" SOURCE declared a default on the flooring agreement,
and accelerated that loan, all to VALLEY’s detriment.

FIRST CLAIM FOR RELIEF
Breach of Contract — Promissory Estoppel

9.
Plaintiff realleges and alleges Paragraphs | through 8; x through x, and
incorporates the same herein.
10.
Defendant promised to provide accounts receivable financing to Plaintiff.
bis
Defendant knew, or in the exercise of reasonable care should have known, that
Plaintiff would rely on such representation and take action in reliance thereon.
[2
Plaintiff did in fact rely on Defendant's representations as further alleged herein.
Plaintiff suffered economic loss as a direct and proximate cause of its reliance on
Defendant’s representations, including but not limited to the inability to meet its
financial obligations in other agreements with Defendant, and others.

Hit

Page 3 - Complaint
The Law Office of John S, Razor

 

PO. Box 7138 Salem, OR 97303
(5033362-5600 John@JohnRazor.com

hm

27

 

28

29

30

 

Case 6:20-cv-00711-MK Document 1-1 Filed 04/30/20 Page 6 of 11

13.

In attempting to mitigate its losses Plaintiff was required to liquidate equipment

and inventory, in most cases at significant loss to Plaintiff.
14.

Plaintiff's reliance on Defendant’s representations was reasonable under the
circumstance, and resulted in a substantial and detrimental change in Plaintiff's
position.

15.

Asa direct and proximate cause of Defendant's actions Plaintiff has suffered
economic damages in the amount of 6.5 million dollars, or such other amount as is
proved at trial.

16.

Plaintiff is entitled to recover its costs and disbursements pursuant to ORCP 68.

SECOND CLAIM FOR RELIEF
Intentional Interference with Economic Relations

17.
Plaintiff realleges and alleges Paragraphs | through 8; and, 10 through 16, and
incorporates the same herein.
18.

An economic relationship existed between VALLEY and its accounts receivable

lenders as alleged herein.

19.
1* SOURCE’s actions were aimed at interfering with, and did in fact interfere

with, the economic relations between VALLEY and its accounts receivable lenders.

Page 4 - Complaint
The Law Office of John S. Razor

 

PO. Box 7138 Salem, OR 97303
(503}362-5600 John@JohnRazor.com

 

Case 6:20-cv-00711-MK Document 1-1 Filed 04/30/20 Page 7 of 11

20.
1* SOURCE is a “third party” in that it is not a party to the agreements or

relationship between VALLEY and its existing accounts receivable lenders.

21
1* SOURCE’s actions were improper and taken for an improper purpose and
used to induce Plaintiff's accounts receivable lenders to curtail business with Plaintiff,
and to induce Plaintiff to curtail such business with its existing accounts receivable
lenders.
22.
Defendant, 1‘ SOURCE, actions did in fact induce Plaintiff, and its existing

accounts receivable lenders, to curtail business with each other related to accounts
receivable factoring.
23.
Asa direct and proximate cause of Defendant’s conduct Plaintiff suffered
economic damages in the amount of 6.5 million dollars, or such other amount as is

proved at trial.

24.

Plaintiff is entitled to recover its costs and disbursements pursuant to ORCP 68.

WHEREFORE, Plaintiff prays for the following relief:

A) For economic damages in the amount of 6.5 million dollars, or such other

amount as is proved at trial;

Page 5 - Complaint
The Law Office of John S. Razor

 

PO. Box 7138 Salem, OR 97303
(5033362-5600 John@JohnRazor.com

 

Case 6:20-cv-00711-MK Document1-1 Filed 04/30/20 Page 8 of 11

B) An Order and Judgment enjoining Defendant from taking any adverse
actions against Plaintiff, or its affiliated entities or individuals, based on any
of Plaintiff's breaches of agreements between Plaintiff and Defendant.
which were caused, induced or inevitable in light of Defendant’s wrongful
actions as alleged herein;

C) For costs and disbursements pursuant to ORCP 68; and,

D) For such other relief as this Court deems just and equitable.

DATED this 15" day of April, 2020.

Law Office of John 8, Razor

By ___s/John S. Razor
John S. Razor, OSB 96022
Attorney for Plaintiff

The factual assertions contained in this Complaint are based on personal
knowledge and shall be supported by evidence.

  
 
 

 

 

Valley Equipment Company, Inc.
By: oh 2
Roger‘Jensen, President

A

Page 6 - Complaint
Case 6:20-cv-00711-MK Document1-1 Filed 04/30/20 Page 9 of 11

EXHIBIT “B”
Case 6:20-cv-00711-MK Document1-1 Filed 04/30/20 Page 10 of 11

Christopher M. Keefer, OSB #175226
KEEFER, LLC

4949 SW Macadam Ave., Ste. 10
Portland, OR 97239

(971) 271-9100 (office)

(574) 850-1506 (mobile)
chris@keeferstrategy.com

Attorney for Ist Source Bank

IN THE UNITED STATES DISTRICT COURT

 

DISTRICT OF OREGON
EUGENE DIVISION

VALLEY EQUIPMENT COMPANY, INC., Case No.

Plaintiff,
Vv. DECLARATION OF

COURTNEY RHOADES

lst SOURCE BANK,

Defendant.

 

 

I, Courtney Rhoades, declare under penalties of perjury as set forth in 28 U.S.C. § 1746,
that I am over the age of 18, and if called to do so, could and would testify competently to the
following facts based on my own personal knowledge:

1. I am the Loan Workout Officer of Defendant, 1st Source Bank, and have been
employed by 1st Source Bank since August, 2008.

Zz, At the time Plaintiff filed its Complaint against 1st Source Bank on April 20,
2020 in the Circuit Court of the State of Oregon for the County of Marion, and at all relevant
times prior, Ist Source Bank was and has been an Indiana corporation with its principal place of

business in St. Joseph County, Indiana.

DECLARATION OF COURTNEY RHOADES — PAGE 1
Case 6:20-cv-00711-MK Document1-1 Filed 04/30/20 Page 11 of 11

FURTHER DECLARANT SAYETH NOT
Dated: April 30, 2020

Courtney Rhoades

ola ends

DECLARATION OF COURTNEY RHOADES — PAGE 2
